DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Studerus (US Pub 2021/0304535).
As of claims 1 and 11, Studerus discloses a vehicle comprising:
 a UWB (ultra-wideband) module configured to receive a UWB signal transmitted from a smart key (via UWB transceiver 12 configured to receive a UWB signal from mobile device 2, 2’; see fig. 1); and 
a controller configured to: 
determine a location of the smart key based on the UWB signal received through the UWB module (via electronic circuit 11 determining a location of a mobile device 2 based on the UWB signal received through the UWB transceiver 12; see paragraph [0032] and [0035]); 
control the UWB module to stop UWB communication after a first reference time has elapsed from a point of time at which the UWB module starts communication (via controlling the UWB transceiver 12 to be put into sleep mode after a time period in an active mode; see paragraph [0045]); and 
control the UWB module to restart the UWB communication after a second reference time has elapsed from a point of time at which the UWB module stops communication (via controlling the UWB transceiver 12 to be put into active mode after a time period in a sleep mode; see paragraph [0044]). 
Studerus does not explicitly disclose that the access control system is implemented in a vehicle, however in the background of the invention Studerus discloses that the keyless entry systems are used in a vehicle (see paragraph [0002]). From the suggestions of Studerus it would have been obvious to one having ordinary skill in the art to implement the access control system in a vehicle since it is well known in the art that mobile devices and UWB communication techniques are used in a vehicle access control.
As of claims 2 and 12, Studerus discloses that the controller is configured to control the UWB module to stop the UWB communication after the first reference time has elapsed from a point of time at which the UWB module restarts communication (via periodically activating the UWB transceiver 12; see paragraph [0006]).  
As of claims 3 and 13, Studerus discloses that the controller is configured to change the first reference time and the second reference time based on a distance between the smart key and the vehicle at the point of time at which the UWB module restarts communication (via adapting the period of activating/sleep period based on the distance of the mobile device 2; see paragraph [0013] and [0052]-[0053]).  
As of claims 4 and 14, Studerus discloses that the controller is configured to decrease the first reference time and increase the second reference time as the distance between the smart key and the vehicle at the point of time at which the UWB module restarts communication increases (see paragraph [0053], “For example, if a proximity range P, within which access control by the electronic circuit for access control 14 is performed, is two meters, and the detected distance d between the mobile device 2 and the access control terminal 1 is determined by the electronic circuit for communications control 11 to be twenty meters, the electronic circuit for communications control 11 increases the sleep period, for example from a default sleep period of one second to a longer sleep period of three seconds. On the other hand, if the distance d is determined to be only slightly larger than the proximity range P, such as three meters for a given proximity range P of two meters, the electronic circuit for communications control 11 reduces the sleep period, for example from the default sleep period of one second to a shorter sleep period of half a second”).  
As of claims 5 and 15, Studerus discloses that the controller is configured to: set a plurality of reference regions with a preset range from the vehicle; and determine the first reference time and the second reference time based on a reference HYU-0753USoi-SL-31-region of the plurality of reference regions where the smart key is located at the point of time at which the UWB module restarts communication (see the rejection of claim 4, where the active mode and sleep mode is adapted based on the distance between the mobile and the access control system. Studerus discloses the example of changing the mode based on the distance being 3 meters, 20 meters, hence setting a plurality of reference regions and adapting the modes based on the regions; see paragraphs [0052]-[0053]).  
As of claims 6 and 16, Studerus discloses the controller is configured to decrease the first reference time corresponding to the reference region and increase the second reference time as the reference region is located farther away from the vehicle (see rejection of claims 4 and 5).  
As of claims 7 and 17, Studerus discloses the controller is configured to set the plurality of reference regions based on a reception state of the UWB communication at the point of time at which the UWB module starts communication (see rejections of claims 4 and 5).  
As of claims 8 and 18, Studerus discloses that the controller is configured to control the UWB module to stop the UWB communication after a third reference time has elapsed from the point of time at which the UWB module starts communication (via controlling the UWB transceiver 12 to be put into sleep mode after a time period in an active mode; see paragraph [0045]).  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Studerus (US Pub 2021/0304535) in view of Breer et al. (US Pub 2019/0061689).
As of claims 9 and 19, Studerus discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that a Bluetooth module configured to receive a Bluetooth signal transmitted from the smart key, wherein the controller is configured to control the UWB module to start the UWB communication at a point of time at which a reception of the Bluetooth signal starts. 
	 Breer discloses a Bluetooth module configured to receive a Bluetooth signal transmitted from the smart key (300), wherein the controller is configured to control the UWB module to start the UWB communication at a point of time at which a reception of the Bluetooth signal starts (see paragraphs [0028] and [0031]). 
	From the teaching of Breer it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Studerus to include the function of activating UWB after performing Bluetooth communication as taught by Breer in order to optimize energy consumption (see paragraph [0031]).
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Pub 2021/0136556) discloses the process of activating and deactivating UWB module in order to reduce the amount of power consumed by the UWB module (see paragraph [0184])
	Park (US Pub 2022/0038303) discloses the use of Bluetooth and UWB to perform authentication and distance determination.
	Hong et al. (US Pub 2022/0284752) discloses the steps of disconnecting Bluetooth when a device is connecting through UWB communication (see paragraphs [0059] and [0067]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683